Motion for reargument denied. Motion for leave to appeal to the Court of Appeals denied. Memorandum: The papers *977served by appellant upon this motion seem to indicate that he believes that this court’s affirmance [ante, p. 794] was based upon the failure of the justice, before whom petitioner plead guilty, to comply with section 335-a of the Code of Criminal Procedure. The petitioner plead guilty to a violation of an ordinance and the court was unanimously of the opinion that such section of the Code of Criminal Procedure only applied when a person was charged with a violation of the Vehicle and Traffic Law and not when he was charged with a violation of an ordinance. The affirmance of this court was placed solely upon the ground that the revocation by appellant of petitioner’s license was void because of appellant’s failure to comply with section 71-a of the Vehicle and Traffic Law. Present- — Crosby, P. J., Cunningham, Taylor, Harris and McCurn, JJ.